Parsons, C. J.
Bell, the deputy sheriff, contends that, on the facts in this case, the attachment continued in force, and that it was his duty to retain the goods notwithstanding Clap’s demand. But we are all of opinion that, when goods or estate are attached by virtue of an original writ to secure the judgment, which the plaintiff may recover, if on the appeal judgment be rendered for the defendant, the attachment is ipso facto dissolved ; and the sheriff can no longer retain the property attached against the demand of the defendant. If the plaintiff should recover judgment, and should delay delivering his execution to the sheriff for thirty days, then the attachment is also dissolved. According to the agreement of the parties in this case, the defendant must be called.